DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15, & 19 allowed.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body” in combination with the remaining claimed elements as set forth claim 1.
With regards to claims 2-4, 6, 7, 9-14, & 19 allowable based upon their dependency thereof claim 1.
With regards to claim 5
The prior art does not disclose or suggest the claimed “wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and 
With regards to claim 8
The prior art does not disclose or suggest the claimed “wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer” in combination with the remaining claimed elements as set forth claim 8.
With regards to Method claim 15
The prior art does not disclose or suggest the claimed “the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection 
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hope US PATENT No.: US 4, 003,259 discloses a capacitive level measurement apparatus comprising two sets of interdigitated capacitive elements arranged along the vertical direction for immersion in a liquid or the like, and a switch arrangement with external connections which provide sequential measurement of the electrical capacity between successive pairs of adjacent capacitive elements, from which information the level of the liquid is determined. Preferably the switches are inside an assembly of the capacitive elements, and special means are preferably used to effect the desired sequential switch actuation. The capacitance between the measuring electrode and earth is very high, i.e. that the relative change is small when measuring in oil and air. It is, however, possible to improve this condition either by applying a relatively thick layer of an insulating material or by placing a screening electrode between the measuring electrode and the steel core, where the measuring electrodes, screening electrodes, insulating material and the steel core. Where the level measuring device comprises only two capacitive elements, which are mutually insulated by an insulating layer, however is silent on detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body or wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and the-at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide or wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer or the Method of the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection portion of the casing body.
Ross, JR. et al. PG. Pub. No.: US 2009/0301190 A1 discloses a capacitive sensor assembly for detecting relative movement or position between objects, such as liquid level in a tank or reservoir, movement of one machine component with respect to another, and so on, includes one or more antenna probes connected to an integrated chip normally associated with touch-screen displays. Each antenna probe operates independently and may be formed as insulated conductive wires or conductive traces between layers of a stiff or flexible substrate, such as a PCB, with the substrate material serving as the insulating layers. Each antenna probe has a different length representing different measurement positions or locations between the objects being measured to provide dynamic calibration of the measurement under changing environmental conditions, however is silent on detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body or wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and the-at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide or wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer or the Method of the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection portion of the casing body.
Raimarckers et al. PG. Pub. No.: US 2018/0045367 A1 discloses an oil tank fitted to a turbomachine, for example an aeroplane turbo-jet engine. The tank includes an inner chamber containing the oil of the turbomachine, a wall with an inner surface surrounding the inner chamber, and a capacitive device for measuring the oil level. The device includes at least one electrode and potentially two parallel electrodes forming the inner surface. These electrodes are immersed in the oil to measure the oil level by measuring capacitance. A method for manufacturing a tank in which the electrodes are printed on the wall. A wall with an inner surface surrounding the inner chamber, and a capacitive device for measuring liquid level, in various instances the device includes at , however is silent on detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body or wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and the-at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide or wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer or the Method of the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection portion of the casing body.
Rondano et al. PG. Pub. No.: US 2017/0261361 A1 discloses a sensor for detecting the level of a medium contained in a container, in particular a tank, comprises: an array of capacitive elements designed to be associated to the container (1), in particular so as to extend according to an axis of detection (X) of the level of the medium (L), the array of capacitive elements comprising a plurality of electrodes (Ji-Jn), in particular on a face of an electrically insulating substrate (20) having a generally elongated shape, the electrodes (Ji-Jn) being spaced apart from one another, in particular along the detection axis (X), and being preferably substantially coplanar with one another; at least one insulation layer (16) for insulating electrically the electrodes (Ji-Jn) with respect to the inside of the container (1); and a controller (24) having a plurality of inputs. Each capacitive element comprises at least one of a single electrode and a set of electrodes connected together in common, in particular in parallel, the single electrode or the set of electrodes being connected to a respective input of the plurality of inputs. The controller is pre-arranged for discriminating a value of capacitance associated to each electrode (Ji-Jn) in order to deduce the level of the medium present container, however is silent on detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body or wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and the-at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide or wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer or the Method of the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection portion of the casing body.
Cunningham et al. PG. Pub. No.: US 2009/0139325 A1 discloses a sensor that includes electrodes on internal layer of multilayer printed circuit board, and sensing circuitry drives electrodes and reads signal having characteristic based upon capacitance between electrodes. Board may have first layer second layer, with electrodes between layers. One layer may be thicker than other layer such that capacitance external to board is primarily contributed from adjacent other layer. Electrodes may be on internal surface and sensing circuitry may be on opposing external surface. Components for sensing circuitry may be assembled to board such that board and components are multilayer printed circuit board assembly. Circuitry having wireless transmitter and wireless receiver, wherein circuitry has operating mode to transmit signals remotely through transmitter and ship mode wherein transmitter is silenced, and in operating mode circuitry listens for signals indicating transmitted signal has been received, and if receiver has not received acknowledgement one signal then circuitry enters ship mode, however is silent on detection portion of the casing body having an outer surface which include a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein the first electrodes each have a front major face and a back major face opposite to one another, the front major face of the first electrodes being closer to the first longitudinal major surface of the detection portion of the casing body, and the back major face of the first electrodes being farther from the first longitudinal major surface of the detection portion of the casing body or wherein the at least one intermediate layer comprises at least one layer substantially made of silicon oxide and the-at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer substantially made of silicon oxide or wherein the at least one intermediate layer comprises at least one layer including a fluoropolymer and at least one layer of material belonging to the supporting structure of the circuit support, the at least one layer of material belonging to the supporting structure of the circuit support being in a position intermediate to the first electrodes and the at least one layer including a fluoropolymer or the Method of the outer surface of the detection portion having a first longitudinal major surface and a second longitudinal major surface opposite to one another, and two opposite longitudinal minor surfaces each extending between the first and second longitudinal major surfaces, wherein step ii) comprises forming the overmoulded outer covering such that the detection portion of the casing body covers the detection region of the circuit support, with the first longitudinal major surface of the detection portion of the casing body which is closer to the front major faces of the electrodes, and with the back major faces of the first electrodes which is farther from the first longitudinal major surface of the detection portion of the casing body.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/FRANCIS C GRAY/Primary Examiner, Art Unit 2852